Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JANE ANN NOBLITT                                 GREGORY F. ZOELLER
Columbus, Indiana                                Attorney General of Indiana

                                                 MONIKA PREKOPA TALBOT
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE                                           Mar 28 2013, 9:20 am

                    COURT OF APPEALS OF INDIANA

JAMI M. MARTIN,                                  )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 03A01-1209-CR-402
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                APPEAL FROM THE BARTHOLOMEW SUPERIOR COURT
                         The Honorable Chris D. Monroe, Judge
                           Cause No. 03D01-1203-FB-1288




                                       March 28, 2013



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                    Case Summary and Issue

       Jami Martin appeals his sentence for possession of cocaine and maintaining a

common nuisance, both Class D felonies. The sole issue presented on appeal is whether

his sentence was inappropriate in light of his character and the nature of the offenses.

Concluding that the sentence was not inappropriate, we affirm.

                               Facts and Procedural History

       In March of 2012, Martin was charged with five counts. The relevant counts here

were counts four and five. Count five was maintaining a common nuisance as a Class D

felony, for knowingly maintaining a building, structure, vehicle, or place that was used

one or more times for unlawfully manufacturing, keeping, offering for sale, selling,

delivering, or financing the delivery of controlled substances or items of drug

paraphernalia. Count four was possession of cocaine as a Class D felony, for two small

baggies of cocaine that were found on his person when he was being booked into the

county jail on the other charges.

       In July 2012, Martin entered into a plea agreement with the State, and that month

Martin pleaded guilty to counts four and five pursuant to the open plea agreement. The

following month, the court held a sentencing hearing. Martin was sentenced to two-and-

one-half years for each count, to run consecutively for a total of five years, with no time

suspended. This appeal followed. Additional facts will be supplied as necessary.

                                    Discussion and Decision

                                     I. Standard of Review

       We are empowered by Indiana Appellate Rule 7(B) to revise a sentence “if, after

due consideration of the trial court’s decision, the Court finds that the sentence is
                                              2
inappropriate in light of the nature of the offense and the character of the offender.” The

burden is on the defendant to persuade us that his sentence has met this inappropriateness

standard of review. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). When

conducting this inquiry, we may look to any factors appearing in the record. Roney v.

State, 872 N.E.2d 192, 206 (Ind. Ct. App. 2007), trans. denied.

                                     II. Appropriateness of Sentence

                                          A. Nature of the Offense

       We note that the statutory sentencing range for Class D felonies is six months to

three years, with the advisory sentence being one-and-one-half years. Ind. Code § 35-50-

2-7. Here, Martin pleaded to two Class D felony counts. As to the nuisance count,

Martin admitted that he knew that drugs were kept on the premises, but testified that he

did not know that drugs were being sold out of the house.1 There is however some

evidence to support the possibility that he was involved in drug sales out of the house, as

a book purporting to be a drug ledger was found at the house, and one officer had seen

him writing in the book while he was on the phone discussing pills. The trial court noted

the extensiveness of the sales operation as a factor in its sentencing decision, although the

record does little to tie that operation directly to Martin. That said, there is evidence in

the record that Martin may have been involved in selling drugs, as an undercover officer

discussed a sale with him and they agreed on a quantity and price, although the sale was

never completed.

       The second count was based on cocaine that was found on Martin’s person when

he was being booked on the other charges. At sentencing, the trial court noted that this

       1
           Martin’s live-in girlfriend, Kim Taylor, was also charged based on the underlying events of this case.
                                                          3
appeared to be a small quantity for personal use, as opposed to cocaine that he intended

to sell. Thus, the nature of the offenses, as related to Martin, appears to be mildly

troubling.

                              B. Character of the Offender

       At the time of sentencing, Martin had two prior criminal convictions. One was a

misdemeanor, and the other was for two felony counts of dealing cocaine. That he has a

previous conviction for dealing cocaine is concerning here, where he was found

possessing cocaine and there is evidence that he may have been dealing other drugs. He

received a twenty year sentence for his prior felony conviction, which was modified to a

suspended sentence. However, Martin then violated that probation and was remanded to

serve the balance of his sentence. Despite that conviction, we find him involved with

drugs again. Additionally, regarding character, there was evidence that he may not have

cooperated with giving a handwriting exemplar in this current case.           Considering

Martin’s overall character, as well as the nature of the offenses, we do not agree that the

sentence imposed by the trial court was inappropriate.

                                       Conclusion

       Concluding that the trial court’s sentence was not inappropriate in light of

Martin’s character and the nature of the offenses, we affirm.

       Affirmed.

MAY, J., and PYLE, J., concur.




                                             4